Citation Nr: 1137940	
Decision Date: 10/11/11    Archive Date: 10/19/11

DOCKET NO.  07-00 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension, on a direct basis, and as secondary to the service-connected asthma.  


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

Shabnam Keyvan






INTRODUCTION

The Veteran served on active duty from December 1984 to July 1994.  In addition, he had approximately four and a half months of prior active service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the June 2005 and September 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The notice of these decisions was provided by the RO in Atlanta, Georgia.  [Due to the location of the Veteran's residence, the jurisdiction of his appeal remains with the Atlanta RO.]

In July 2009, the Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is associated with the claims file.  

In October 2009, the Board determined that new and material evidence sufficient to reopen the previously denied claim for service connection for hypertension had been received and reopened the Veteran's claim.  Then, the Board remanded the issue of entitlement to service connection for hypertension to the RO for additional evidentiary development and due process considerations.  First, the Board requested that the RO provide the Veteran with a corrective VCAA notice letter informing him of the information and evidence needed to substantiate the claim for service connection for hypertension, as secondary to the service-connected asthma.  Second, the Board instructed the RO to obtain all the Veteran's outpatient clinical records from the VA medical center (VAMC) in Pensacola, Florida since February 2005.  Third, the Board asked the RO to attain a release form for private treatment records from Dr. Delarosa since 1991, and to request these records upon obtaining the release form.  Fourth, the Board instructed the RO to schedule the Veteran for a VA examination to determine the nature, extent and etiology of his hypertension.  

In a February 2010 letter, the RO informed the Veteran as to the evidence necessary to substantiate a claim seeking secondary service connection.  In a May 2010 letter, the Veteran wrote that he recently contacted Dr. Delarosa's office and was informed that her office does not maintain records on their patients for longer than eight years.  The Veteran requested that the RO proceed with his appeal without the medical records from Dr. Delarosa.  The Veteran's updated VA treatment records were obtained and associated with his claims file, and the Veteran was scheduled for a VA examination for his claims on appeal, in May 2010.  This examination was completed, and copies of the May 2010 VA examination report and June 2010 addendum were associated with the Veteran's claims file.  Unfortunately, the medical opinions obtained on remand were found to be inadequate.  Therefore, in the March 2011 decision, the Board remanded the Veteran's claim to the RO so an adequate medical opinion could be obtained.  Unfortunately, the additional medical opinion obtained on remand is still inadequate.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Although the Board sincerely regrets further delay, another remand is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The Veteran contends that his hypertension arose during his years of active service and/or was caused and/or aggravated by his service-connected asthma.  Specifically, the Veteran maintains that he began experiencing problems with his blood pressure after his first asthmatic attack.  See July 2009 hearing transcript, p. 3.  He contends that he developed hypertension as a result of the various medications that he was prescribed, and took, for his asthma.  See id.  

Chronological records of medical care during the Veteran's years of active service, dated from August 1986 to July 1993, reflect variable yet elevated blood pressure readings of 162/86 (August 1986), 152/72 (October 1986), December 1986 (148/100 - while standing), 150/92 (April 1989), 156/98 (August 1989), and 162/84 (July 1993).  

During the Veteran's August 1994 VA examination, the examiner noted that the Veteran's blood pressure rose when he had an asthmatic attack, that the Veteran had a history of asthma since 1985, and that he had been hospitalized a number of times for his asthmatic flare ups.  Indeed, the service treatment records reflect that the Veteran was treated numerous times for his asthmatic condition.  The VA examiner diagnosed the Veteran with bronchial asthma as well as a history of elevated blood pressure during asthma attacks.  However, there was no clinical diagnosis of hypertension.  

The medical records reflect that the Veteran was first diagnosed with hypertension in December 2003.  See December 2003 private medical report issued by, G.P., M.D.  

Pursuant to the October 2009 Remand, the Veteran was scheduled for a VA examination in May 2010, during which the examiner reviewed the Veteran's claims file and conducted an interview and physical examination of the Veteran.  The examiner took note of the Veteran's elevated blood pressure readings in service and indicated that some of these readings were associated with his asthmatic attacks, while others were not.  The examiner also listed the current medication that the Veteran was taking, which included several inhalers that he used for breathing purposes.  Based on his review of the record and examination of the Veteran, the examiner diagnosed the Veteran with hypertension and opined that the Veteran's hypertension did not have its clinical onset until after service.  The examiner explained that solitary and transient elevations in blood pressure are not useful in diagnosing essential or chronic hypertension.  In a June 2010 addendum, the examiner concluded that the Veteran's hypertension is less likely as not caused by, the result of, or aggravated by his time in service, and that his hypertension was not caused, or aggravated, by his service-connected asthma.  

The Veteran submitted a statement with his January 2011 Supplemental Statement of the Case (SSOC) Notice response, in which he contends that his periods of elevated blood pressure always coincided with his asthma attacks and that during these episodes he was prescribed steroid pills, as well as a steroid inhaler, to help control his asthma.  He claims that this medication contains corticosteroids in it.  Along with this statement, the Veteran also submitted medical articles from the Internet which relate the usage of certain medications which contain corticosteroids to the development or worsening of hypertension.  According to one article, certain types of corticosteroids, to include Prednisone, Cortisone, and Methylprednisolone, can cause hypertension by constricting the blood vessels.  See http://www.everydayhealth.com.  According to another internet article, if certain systemic corticosteroids are used for a long period time, more serious side effects such as high blood pressure can occur.  See http://health-tools.health.msn.com/copd/using-systemic-corticosteroids-to-manage-your-asthma.  

The medical evidence of record reflects that the Veteran has taken and been prescribed with an assortment of medication for treatment of his asthma.  The August 1994 VA examination report shows that the Veteran was using Beclovent, Metroprol, Proventil and Theodur for treatment of his respiratory condition, and the May 2010 VA examination reports shows the Veteran was prescribed with a Combivent inhaler as well as an Asthmanex inhaler to help with his breathing difficulties.  The record also reflects that the Veteran was prescribed with prednisone on several occasions.  A Chronological Record of Medical Care, issued during the Veteran's period of service and dated in July 1993, reflects the Veteran presented at the military primary care clinic for treatment of his asthma.  In the report, it was noted that he had been treated with one-dose of prednisone the previous weekend for an exacerbated episode of his asthma.  During an April 2008 VA treatment visit, the treatment provider noted that the Veteran was on Depo-Medrol and Prednisone and further stated that there was an elevation of the Veteran's hypertension "due to steroids."  
Pursuant to the March 2011 Board remand, the Veteran was afforded another VA examination in April 2011, wherein the examiner (a physician's assistant) noted that the Veteran was currently taking the medication Valsartan for his hypertension, and that his blood pressure readings upon examination were shown to be 135/94, 126/80, and 122/80.  She further noted that the Veteran was currently on Asmanex and Albuteral for his asthma, and had experienced eight asthma attacks in the past five years, two of which were considered severe.  Based on her review of the record and evaluation of the Veteran, the examiner diagnosed the Veteran with essential hypertension and opined that this condition was neither caused by, the result of, nor worsened beyond natural progression, due to his years in service.  She reasoned that there was no medical evidence reflecting treatment for, or a diagnosis of, hypertension in service.  The examiner further determined that the preponderance of medical evidence and literature review did not support the association of hypertension with asthma and therefore one is not causal to the other.  According to the examiner, the Veteran's hypertension "is less likely as not caused by, the result of, or aggravated by his SC [service-connected] asthma or his time is service."  

The Board observes that the evidence of record at present is sufficient to decide the Veteran's claim under the theory of direct service connection.  However, the Veteran primarily asserts his claim under the theory of secondary service connection.  While the theory of entitlement regarding whether the Veteran's hypertension is directly related to service was thoroughly addressed during the May 2010 and April 2011 VA examinations, the theory of entitlement with regard to whether the Veteran's hypertension is secondary to his service-connected asthma still requires further evidentiary development for proper adjudication of the Veteran's claim.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board does not find the April 2011 VA examination to be adequate with respect to whether the Veteran's hypertension is related to his service-connected asthma.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions.)  

In the April 2011 medical opinion, the examiner writes that the "medical evidence and literature review does not support association of hypertension with asthma" but does not cite to the records reviewed or relied upon in making her ultimate determination.  Furthermore, the examiner fails to address findings from the medical internet articles which strongly indicate that there is in fact a correlation between the usage of certain corticosteroids and the development and/or worsening of hypertension.  Indeed, the Board does not find the rationale underlying the negative opinion to be adequate.  The examiner simply made a general statement indicating that the medical evidence and literature did not support a potential etiological connection between hypertension and asthma and then failed to identify the actual medical evidence reviewed.  Further, she did not discuss how this evidence helped her (the examiner) arrive at his determination.  A rationale must be elucidated by a discussion of the medical principles that apply to the medical facts relating to the Veteran's disability.  

Both the October 2009 and March 2011 remands specifically instructed the examiner to provide a complete rationale for all opinions.  The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance." Id.  In light of the inadequate medical conclusion as well as the additional evidence submitted by the Veteran regarding the relationship between certain types of medication and the development of hypertension, the Board finds that a clarifying medical opinion is necessary for the purpose of determining the nature and etiology of the Veteran's hypertension.  


Accordingly, the case is REMANDED for the following action:

1. The Veteran should be afforded a VA examination with a VA medical doctor for the purpose of determining the etiological relationship between his hypertension and his service-connected asthma.  The claims folder should be made available to the examiner for review in conjunction with the examination.  All pertinent pathology should be annotated in the examination report.  Upon reviewing the claims file, the examiner should be asked to provide an answer the following questions:

a. Has the Veteran ever taken or been prescribed with medication which contains corticosteroids for his asthma?  

b. Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's hypertension was caused or aggravated (permanently worsened beyond normal progression) by the service-connected asthma, including any medication containing corticosteroids, that he has taken for treatment of his asthmatic attacks?  [If the Veteran is found to have hypertension that is aggravated by his service-connected asthma, the examiner should quantify the approximate degree of aggravation.]  

In providing his or her opinion, the examiner must address the findings in the medical internet articles which relate the usage of certain types of medication which contain corticosteroids to the development/worsening of hypertension.  In addition, the examiner MUST provide a complete rationale upon which his or her conclusion is based and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

2. After completing the above requested development, re-adjudicate the issue of entitlement to service connection for hypertension, on a direct basis and as secondary to service-connected asthma.  If the decision remains in any way adverse to the Veteran, he should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


